DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2020, August 25, 2020, and April 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:  
a.	Claim 35 recites “the base station according to claim 24” in line 1. It should be noted that Claim 24 has been cancelled. However, it appears the claim limitation is directed to the base station. As such, it is suggested to replace “the base station according to claim 24” with “the base station according to claim 29” for consistency and clarification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13, and 29 – 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al (US Patent Application Publication 2015/0131546). Hereinafter Seo.

Regarding claim 1, Seo discloses a cross-carrier scheduling method for a base station, the method comprising: 
	sending scheduling information to a terminal, for cross-carrier scheduling a target bandwidth part on at least one target carrier by means of a scheduling carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); 
the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the subband is scheduled and configured into multiple RBGS, where the RBG is allocated (i.e. the bandwidth part is configured)), the at least one bandwidth part is a frequency domain resource pre-designated on the scheduling carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the resource blocks are part of frequency domain, paragraph [0039]); and the target bandwidth part is scheduled by the scheduling carrier among all bandwidth parts on the target carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the system band (i.e. target carrier) is configured into multiple RBGS (i.e. all of the target carrier is scheduled into multiple bandwidth parts), where the allocated RBG is the target bandwidth part scheduled). 

Regarding claim 2, Seo discloses the method according to claim 1, wherein the sending scheduling information to a terminal comprises: 
sending scheduling information to the terminal by means of target signaling, wherein the target signaling comprises any one of: radio resource control signaling, system information, a the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, where the configuration information is received from physical layer, MAC layer, RRC layer, paragraph [0063]). 

Regarding claim 3, Seo discloses the method according to claim 1, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are numbered separately in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]), and the scheduling information comprises: 
carrier indication information for indicating a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
PRB indication information for indicating a scheduled PRB on the scheduled carrier (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 4, Seo discloses the method according to claim 1, wherein physical resource blocks (PRBs) on all carriers configured for the terminal are numbered uniformly in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and the scheduling information comprises: 
a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 5, Seo discloses the method according to claim 1, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are numbered separately in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order (the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]), and the scheduling information comprises: 
carrier indication information for indicating a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); 
bandwidth part indication information for indicating a scheduled bandwidth part on the scheduled carrier (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]); and 
a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 6, Seo discloses the method according to claim 5, wherein an information length value of the carrier indication information is a first preset value (the resource allocation type 0 allocates a RBG to UE through a bitmap, where the size of RBG is indicated by the number of RBs that forms an RBG, paragraph [0089]), and is set in a first preset position in the scheduling information; 
an information length value of the bandwidth part indication information is a second preset value, and is set in a second preset position in the scheduling information (the density of resource allocation is different depending on an RBG size, where the density of resource allocation is low if an RBG size is great and is high if an RBG size is small, Table 2, paragraphs [0095] – [0096]; the RBG is adjusted based on the system bandwidth, i.e. the first preset value is different from the second preset value when the RBG size is different); 
wherein the first preset position is the same as or different from the second preset position (the density of resource allocation is different depending on an RBG size, where the density of resource allocation is low if an RBG size is great and is high if an RBG size is small, Table 2, paragraphs [0095] – [0096]; the RBG is adjusted based on the system bandwidth, i.e. the first preset value is different from the second preset value when the RBG size is different). 

Regarding claim 7, Seo discloses the method according to claim 1, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are separately numbered in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order (the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]), and the scheduling information comprises: 
association information (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
PRB indication information for indicating a scheduled PRB (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]); 
wherein the association information is information associated with carrier indication information and bandwidth part indication information, the carrier indication information indicates a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]), the bandwidth part indication information indicates a scheduled bandwidth part on the scheduled carrier (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]). 

Regarding claim 8, Seo discloses the method according to claim 7, wherein the association information is predefined or configured by the base station for the terminal (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); 
when the association information is configured by the base station for the terminal, the method further comprises: 
sending the association information to the terminal by target signaling (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); wherein the target signaling comprises any one of: radio resource control signaling, system information, a media access control address control unit and physical layer signaling (the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, where the configuration information is received from physical layer, MAC layer, RRC layer, paragraph [0063]). 

Regarding claim 9, Seo discloses a cross-carrier scheduling method for a terminal, the method comprising: 
	receiving scheduling information sent by a base station (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information)); 
determining a target bandwidth part on at least one target carrier according to the scheduling information (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); where the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, paragraph [0063]); 
scheduling the target bandwidth part by a scheduling carrier where the scheduling information is located (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); where the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, paragraph [0063]); 
wherein the target carrier is scheduled by the scheduling carrier and configured with at least one bandwidth part (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the subband is scheduled and configured into multiple RBGS, where the RBG is allocated (i.e. the bandwidth part is configured)), the at least one bandwidth part is a pre-designated frequency domain resource on the target carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the resource blocks are part of frequency domain, paragraph [0039]); the target bandwidth part is scheduled by the scheduling carrier among all bandwidth parts on the target carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the system band (i.e. target carrier) is configured into multiple RBGS (i.e. all of the target carrier is scheduled into multiple bandwidth parts), where the allocated RBG is the target bandwidth part scheduled). 

Regarding claim 10, Seo discloses the method according to claim 9, wherein the determining a target bandwidth part on at least one target carrier according to the scheduling information comprises: 
	when the scheduling information includes carrier indication information for indicating a scheduled carrier and physical resource block (PRB) indication information for indicating a scheduled PRB on the scheduled carrier, using the carrier indicated by the carrier indication information as the target carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
using frequency domain resource corresponding to the PRB indication information on the target carrier as the target bandwidth part (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 11, Seo discloses the method according to claim 9, wherein the determining a target bandwidth part on at least one target carrier according to the scheduling information comprises: 
	when the scheduling information includes physical resource block (PRB) indication information of a scheduled PRB, using the frequency domain resource corresponding to the PRB indication information as the target bandwidth part (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order). 

Regarding claim 12, Seo discloses the method according to claim 9, wherein the determining a target bandwidth part on at least one target carrier according to the scheduling information comprises: 
	when the scheduling information includes carrier indication information for indicating a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]), bandwidth part indication information for indicating a scheduled bandwidth part on the scheduled carrier (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]), and physical resource block (PRB) indication information for indicating a scheduled PRB in the scheduled bandwidth part on the scheduled carrier (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]), using the carrier indicated by the carrier indication information as the target carrier; and 
using the bandwidth part indication information and a frequency domain resource corresponding to the PRB indication information in the target carrier as the target bandwidth part (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]). 

Regarding claim 13, Seo discloses the method according to claim 9, wherein the determining a target bandwidth part on at least one target carrier according to the scheduling information comprises: 
	when the scheduling information carries association information and physical resource block (PRB) indication information for indicating a scheduled PRB (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), obtaining carrier indication information and bandwidth part indication information corresponding to the association information in the scheduling information according to a pre-stored mapping relationship among the association information, the carrier indication information and the bandwidth part indication information (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]; the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]); 
using a carrier indicated by the carrier indication information as the target carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
using the bandwidth part indication information and frequency domain resource corresponding to the PRB indication information in the target carrier as the target bandwidth part (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]). 

Regarding claim 29, Seo discloses a base station (base station (BS)), comprising: 
a processor (the BS includes a processor, paragraph [0169]); 
a memory for storing instructions executable by the processor (the BS includes memory connected to the processor and stores various types of information for driving the processor, paragraph [0169]); 
wherein the processor (the processor implements the proposed functions, processes and/or methods, paragraph [0169]) is configured to: 
send scheduling information to a terminal, for cross-carrier scheduling a target bandwidth part on at least one target carrier by means of a scheduling carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); 
wherein the target carrier is scheduled by the scheduling carrier and configured with at least one bandwidth part (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the subband is scheduled and configured into multiple RBGS, where the RBG is allocated (i.e. the bandwidth part is configured)), the at least one bandwidth part is a frequency domain resource pre-designated on the target carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the resource blocks are part of frequency domain, paragraph [0039]); and the target bandwidth part is scheduled by the scheduling carrier among all bandwidth parts on the target carrier (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the system band (i.e. target carrier) is configured into multiple RBGS (i.e. all of the target carrier is scheduled into multiple bandwidth parts), where the allocated RBG is the target bandwidth part scheduled). 

Regarding claim 30, Seo discloses a terminal (user equipment (UE)), comprising: 
a processor (the UE includes a processor, paragraph [0170]);
a memory for storing instructions executable by the processor (the UE includes memory connected to the processor and stores various types of information for driving the processor, paragraph [0170]); 
wherein the processor is configured to perform the method of claim 9 (the processor implements the proposed functions, processes and/or methods, paragraph [0170]; see rejection for Claim 9). 

Regarding claim 31, Seo discloses the base station according to claim 29, wherein in sending scheduling information to the terminal, the processor is further configured to: 
send scheduling information to the terminal by means of target signaling, wherein the target signaling comprises any one of: 
radio resource control signaling, system information, a media access control address control unit and physical layer signaling (the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, where the configuration information is received from physical layer, MAC layer, RRC layer, paragraph [0063]). 

Regarding claim 32, Seo discloses the base station according to claim 29, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are numbered separately in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]), and the scheduling information comprises: 
carrier indication information for indicating a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
PRB indication information for indicating a scheduled PRB on the scheduled carrier (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 33, Seo discloses the base station according to claim 29, wherein physical resource blocks (PRBs) on all carriers configured for the terminal are numbered the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and the scheduling information comprises: 
PRB indication information for indicating a scheduled PRB (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 34, Seo discloses the base station according to claim 29, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are numbered separately in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order (the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]), and the scheduling information comprises: 
carrier indication information for indicating a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); 
bandwidth part indication information for indicating a scheduled bandwidth part on the scheduled carrier (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]); and 
PRB indication information for indicating a scheduled PRB in the scheduled bandwidth part on the scheduled carrier (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]). 

Regarding claim 35, Seo discloses the base station according to claim 24, wherein an information length value of the carrier indication information is a first preset value (the resource allocation type 0 allocates a RBG to UE through a bitmap, where the size of RBG is indicated by the number of RBs that forms an RBG, paragraph [0089]), and is set in a first preset position in the scheduling information; 
an information length value of the bandwidth part indication information is a second preset value, and is set in a second preset position in the scheduling information (the density of resource allocation is different depending on an RBG size, where the density of resource allocation is low if an RBG size is great and is high if an RBG size is small, Table 2, paragraphs [0095] – [0096]; the RBG is adjusted based on the system bandwidth, i.e. the first preset value is different from the second preset value when the RBG size is different); 
wherein the first preset position is the same as or different from the second preset position (the density of resource allocation is different depending on an RBG size, where the density of resource allocation is low if an RBG size is great and is high if an RBG size is small, Table 2, paragraphs [0095] – [0096]; the RBG is adjusted based on the system bandwidth, i.e. the first preset value is different from the second preset value when the RBG size is different). 

Regarding claim 36, Seo discloses the base station according to claim 29, wherein physical resource blocks (PRBs) on each carrier configured for the terminal are separately numbered in a predefined order (the RBs that are allocated to UE are numbered, paragraph [0104]; a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]; the PRBs are numbered uniformly in a predefined order), and bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order (the mapped is configured so that neighbor DVRB indices are included in the same subset and sequentially fill RBGs by taking into consideration combinations with the bitmaps used in the resource allocation type 0 (the RBG method) and the resource allocation type 1 (the subset method), paragraph [0122]), and the scheduling information comprises: 
association information (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]); and 
PRB indication information for indicating a scheduled PRB (a bitmap including PRB is scheduled, where each bit corresponds to a single PRB, paragraph [0087]); 
wherein the association information is information associated with carrier indication information and bandwidth part indication information, the carrier indication information indicates a scheduled carrier (the carrier indicator informing that PDSCH/PUSCH providing control information includes a field called a Carrier Indication Field, paragraph [0078]), the bandwidth part indication information indicates a scheduled bandwidth part on the scheduled carrier (the BS sends the allocation information indicated of the allocated subband and resource allocation within the allocated subband, where the allocation includes a bitmap for the subband that allocates the resource in units of RB or RBG within the subband, paragraph [0152]). 

Regarding claim 37, Seo discloses the base station according to claim 36, wherein the association information is predefined or configured by the base station for the terminal (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); 
when the association information is configured by the base station for the terminal, the processor is further configured to: 
send the association information to the terminal by target signaling (the BS configures a subband by dividing a system band into a multiple of an RBG (resource block group), and sends the allocation information indicative of the allocated subband and resource allocation within the allocated subband to the UE, paragraphs [0151] – [0152]; the BS sends the allocation information (i.e. scheduling information), where the system band is divided into multiple RBG (i.e. bandwidth part on at least one target carrier)); wherein the target signaling comprises any one of: radio resource control signaling, system information, a media access control address control unit and physical layer signaling (the UE receives system information to complete the configuration for transmitting or receiving through a specific cell, where the configuration information is received from physical layer, MAC layer, RRC layer, paragraph [0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHAHEEN et al – the UE transmits scheduling request based on one or more bandwidth part (BWP) configurations, receives RRC message that includes BWP identifiers, and transmits a scheduling request on the BWP indicated by the BWP identifier and the BWP configuration
ISLAM et al – the UE receives a first configuration including a plurality of downlink bandwidth partitions (BWPs) and a second configuration including a plurality of uplink BWPs, receives first DCI in first BWP of the plurality of downlink BWPs in a first timer interval, and transmits the uplink data over a second BWP in a second time interval
XIONG et al – the UE processes a PDCCH that includes DCI indicating scheduled resource for data transmission, where the data transmission occupies one or multiple BWPs configured by the gNodeB
TAKEDA et al – the terminal receives at least one of first configuration information about a BWP specific reserved resource and a second configuration about a cell-specific reserved resource

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468